DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16, 18, 19, 21, and 22 are pending in the instant application. Claims 18, 19, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1 and 16 are rejected. Claims 2-15 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on January 8, 2021 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-16, and the species of 
    PNG
    media_image1.png
    101
    156
    media_image1.png
    Greyscale
in the response filed on February 10, 2022 is acknowledged. No grounds for traversal were presented by Applicant. Therefore, the restriction requirement is still deemed proper and is hereby made final. Upon further search and consideration, however, the election of species requirement is withdrawn (i.e., the full 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/193063 A1.
WO 2017/193063 A1 discloses compounds, compositions, and methods useful for modulating the integrated stress response (ISR) and for treating related diseases, disorders and conditions (see abstract), such as the compound 946 (see page 298) which anticipates a compound and composition thereof of the instant claims wherein m is 0, V is 
    PNG
    media_image2.png
    52
    77
    media_image2.png
    Greyscale
, X is a bond, R3 is C1-6alkyl substituted with phenyl which is substituted with halogen, and R4 is heterocyclyl which is substituted with C1-6alkyl which is substituted with halogen. 
Claim Objections
Claims 2-15 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.